Greaney, J.
(dissenting, with whom Lynch, J., joins). I agree with much of what Justice Nolan has said, ante at 472, but find it necessary to add a few separate comments. The fact that art. 12 of the Declaration of Rights does not specifically address the issue is not important. This court has the obligation to construe art. 12, in accordance with accepted principles of constitutional interpretation, to decide due process issues in light of evolving needs and concerns.
What is important to me is the fact that forty-seven States have adopted the reliability test to govern the admissibility of identification evidence. The weight of this body of outside law should not be lightly disregarded. The highest court of each of these States was aware of its right to fashion a different test under its State Constitution, but, significantly, each chose not to do so, opting instead for the reliability test. Underlying the choice made by the forty-seven States is tacit recognition of at least the following principles:
First, a criminal trial is meant to be a search for the truth in which the people (as represented by the prosecution) have the right to present reliable evidence tending to prove a defendant’s guilt.
Second, since reliability is the linchpin governing the admission of all evidence, identification evidence which is found reliable by a judge, after a careful pretrial inquiry, should not be withheld from the jury.
Third, the jury are capable of sorting out issues of suggestiveness and reliability. It is not logical to deprive them of the antecedents of an in-court identification and to allow *478speculation on how a victim or identifying witness came to make his or her in-court identification.
I conclude that the reliability test sufficiently protects a defendant’s rights under art. 12, and allows the prosecution, in the protection of society’s interests, to present its case on a level playing field.